Citation Nr: 1607769	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for sinusitis, and if so, whether service-connection for a sinus disorder is warranted.  

2.  Entitlement to an increased (compensable) disability rating for the service-connected headache disability.  

3.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected asthma.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from September 2004 to November 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2012 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the July 2012 rating decision, the RO confirmed and continued the previously assigned noncompensable rating for the service-connected headache disability; and, denied entitlement to service connection for sinusitis because new and material evidence was not received to reopen the previously denied claim.  

In the September 2012 rating decision, the RO granted service connection for asthma and assigned an initial 30 percent disability rating, effective from September 30, 2009.  The Veteran disagreed with the initial 30 percent rating assigned.  In February 2013 correspondence, the Veteran disagreed with the initial 30 percent rating assigned for the asthma.  In January 2014, the RO issued a Statement of the Case (SOC) addressing the claim for a higher initial disability rating for the service-connected asthma.  In April 2014 correspondence, the Veteran requested additional time to submit his VA Form 9, substantive appeal to the Board with respect to the issue of entitlement to an initial disability rating in excess of 30 percent for the service-connected asthma.  He explained that he did not receive the SOC that was issued in January 2014 because it was sent to the wrong address.  The Veteran subsequently submitted a VA Form 9, substantive appeal to the Board in June 2014.  On his Form 9, he specifically requested to appeal the issues involving "migraine/tension headaches," "sinusitis," "asthma rating."  Although the Veteran's VA Form 9, substantive appeal to the Board was not received within 60 days of the January 2014 SOC or within the one year period following notice of the September 2012 decision which granted service connection for asthma, the Board finds that the issue of entitlement to an initial disability rating in excess of 30 percent for the service-connected asthma is properly before the Board and on appeal at this time.  Because the Veteran did not timely receive the January 2014 SOC as it was not mailed to his last known address of record, and given that he unaware of its existence until April 2014, it would have been impossible for him to submit a timely substantive appeal regarding the asthma issue.  As the Veteran submitted a timely NOD, and subsequently submitted a VA Form 9, substantive appeal as to the initial asthma rating issue within approximately 60 days following the time period when he was first notified of the existence of the January 2014 SOC; the Board finds that the issue of entitlement to an initial disability rating in excess of 30 percent for the service-connected asthma is properly before the Board on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 43 (2009) (an untimely substantive appeal " does not bar the Board's jurisdiction over a matter.")

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The reopened claim of service connection for sinusitis and the claims for an increased (compensable) disability rating for the service-connected headache disability and entitlement to an initial disability rating in excess of 30 percent for the service-connected asthma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO denied entitlement to service connection for chronic sinusitis based on a finding that no current disability was shown.  The Veteran did not appeal that determination.  

2.  Presuming its credibility, the evidence associated with the record since December 2007 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for sinusitis.  


CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying service connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2007 rating decision, the RO denied the Veteran's claim of service connection for a chronic sinusitis disability.  The basis of the denial was that the Veteran's November 2007 VA examination report indicated that no current chronic sinusitis disability was present and x-rays of the sinuses were normal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The December 2007 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim of service connection for sinusitis was denied in a December 2007 rating decision because a November 2007 VA examination report found that no current chronic sinusitis disability existed.  The Veteran did not appeal that determination and the December 2007 decision is therefore final.  

The relevant evidence of record at the time of the December 2007 rating decision included service treatment records and a VA examination report from November 2007.  Although records from January 2007 and April 2007 list chronic frontal sinusitis as one of the Veteran's disabilities, the VA examiner in November 2007 found no chronic sinusitis disability based on examination of the Veteran and x-rays of the sinuses.  

Since the December 2007 rating decision, additional evidence has been associated with the claims file, including the Veteran's lay statements and outpatient treatment records.  In an August 2012 statement, the Veteran asserted that he has had sinusitis since service.  Post service treatment records from June 2009 show chronic frontal sinusitis on a list of "problems."  The June 2009 treatment record also notes that the Veteran is prescribed Singulair, Flonase and Zyrtec for allergic rhinitis.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran may have a current chronic sinusitis disability.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for sinusitis.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.


ORDER

New and material evidence to reopen the claim of service connection for chronic sinusitis has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran seeks service connection for a chronic sinusitis.  He asserts that the disability has been present since service.  

Given the Veteran's statements, as well as the post-service treatment records from June 2009 showing chronic frontal sinusitis on a list of "problems," and the treatment for allergic rhinitis, the Veteran should undergo a VA examination to determine whether he has a current chronic sinus disability that had its onset during service or is otherwise related to any incident of service.  

Regarding the claim for an increased (compensable) rating for the service-connected headaches, the Veteran maintains that the headache disability warrants a compensable rating because he has frequent and painful headaches that have increased in severity.  

The Veteran's wife provided a lay statement in November 2013 indicating that the Veteran's headaches can, at times, be completely debilitating.  The Veteran also provided a statement in November 2013 indicating that he suffers from headaches up to four times per week lasting anywhere from 4 to 24 hours.  The Veteran described the headaches as causing a throbbing pain on one or both sides of his head.  The Veteran also reported that his headaches are accompanied by nausea, light sensitivity and noise sensitivity.  The Veteran indicated that he has tried prescription medication for the headaches in the past, but the benefits did not outweigh the negative side effects caused by the medications.  

A November 2013 VA examiner characterized the Veteran's headaches as tension headaches, but also noted that the Veteran experienced non-headache symptoms associated with the headaches including symptoms associated with an aura prior to the headache pain, nausea, and infrequent dizziness.  The examiner opined that the Veteran did not have prostrating attacks of headache pain, but did not explain why the Veteran's reported symptoms were not indicative of a "prostrating attack."

Outpatient treatment records from April and May 2014 show that the Veteran reported increasing headache pain following recent head trauma on March 25, 2014.  The Veteran reported a right frontal headache, over both temples which was throbbing and pounding.  The headache was intensified by body movements, loud noise and light, and was associated with nausea.  The diagnosis was migraine headache, and the Veteran was prescribed Imitrex for his migraine headaches.  

In summary, the Veteran's headaches have been described as tension headaches, and more recently, as migraines.  Regardless of the most accurate diagnosis, the Veteran's symptoms have always been the same, and they include light and noise sensitivity, nausea, and throbbing headache pain.  It is unclear why the examiner in March 2013 did not find that the Veteran's severe headache pain was of a prostrating nature; and, moreover, the more recent records suggest that the headaches may be more severe following head trauma in March 2014.  

Accordingly, another VA examination is necessary to decide the claim.  

Finally, regarding the initial 30 percent rating assigned for the service-connected asthma, the Veteran asserts that his condition is more severe than the initial 30 percent rating suggests because he was not informed that he should have refrained from taking asthma medication before his breathing test.  See June 2014 VA Form 9.  Additionally, the Veteran reported that since the time of the initial rating decision, the strength of his asthma medication has increased, along with the frequency of hospital visits and the degree to which the asthma affects his normal daily routine.  

Given the possibility of inaccurate breathing test results, and the Veteran's claim that his condition has worsened since the initial grant of service connection, the Veteran should be afforded a VA respiratory examination to determine the current severity of his condition.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) ; see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record, all VA medical records pertaining to the Veteran not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all outstanding private records identified by the Veteran as pertinent to his claims.  All attempts to obtain any such identified records should be documented in the record.  

3.  Schedule the Veteran for a VA examination by a clinician with appropriate expertise to determine the nature and etiology of the Veteran's chronic frontal sinusitis disability.  The entire record must be reviewed by the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

Based on the examination results and the review of the entire electronic record, including a copy of this remand, the examiner should provide an opinion as to whether the Veteran has a current chronic sinus condition, to include chronic sinusitis, and if so, whether such disorder, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  The examiner should also opine as to whether the allergic rhinitis at least as likely as not began in or is related to service.  

In this regard, the examiner's attention is directed to the Veteran's in-service diagnosis of chronic frontal sinusitis, post-service notation of chronic sinusitis on a list of "problems," and the post-service treatment for chronic allergic rhinitis if applicable.  See, e.g., June 2009 Tricare health record.  Please provide a complete explanation for the opinion.

4.  Schedule the Veteran for a VA examination by a clinician with appropriate expertise to determine the current severity of his service-connected tension/migraine headaches.  The electronic record, including a copy of this remand, must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected headaches.  In particular, the examiner must state whether there is any evidence of characteristic prostrating attacks, and the frequency thereof; and whether there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  If the examiner finds that the Veteran's symptoms of throbbing pain, nausea, light and noise sensitivity do not result in prostrating attacks of headache pain, an explanation should be provided.  The examiner's attention is directed to the November 2013 statement of the Veteran's wife indicating that he sometimes can function during the headaches but at other times he remains in the bed for the majority of the episode.  

5.  Schedule the Veteran for an appropriate VA respiratory examination to determine the current level of severity of his service-connected asthma disability.  The electronic record, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should:

i) Conduct a pulmonary function test, including FEV-1 and FEV-1/FVC results.  The report of such study should be incorporated into the examination report to be associated with the electronic record.  

ii) Discuss the frequency and duration of use of any systemic corticosteroids or systemic high dose corticosteroids or immuno-suppressive medications since September 30, 2009.  The frequency of the Veteran's physicians' visits for required care for exacerbations of asthma and intermittent courses of systemic corticosteroids should also be noted.  It must be noted whether the asthma has resulted in episodes of respiratory failure, and if so their frequency.

A complete rationale should be given for all opinions and conclusions expressed.  

6.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claims of service connection for chronic sinusitis and entitlement to an increased (compensable) disability rating for the service-connected tension/migraine headaches.  If any benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


